Appeal from judgment, Supreme Court, New York County (James A. Yates, J.), rendered February 24, 2000, convicting defendant, after a jury trial, of rape in the first and third degrees, sexual abuse in the first degree, and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 25 years to life, held in abeyance, and the matter remanded for a hearing to resettle the transcript in accordance with this memorandum.
There is a serious question as to whether the court reporter correctly recorded the name of a prospective juror who was addressed by the court in a particular colloquy. Since the record is unclear, and since the identity of this panelist is material to an issue raised by defendant on appeal, the transcript requires resettlement (see e.g. People v Roldan, 96 AD2d 476 [1983]; People v Snipe, 75 AD2d 750 [1980]). Concur—Tom, J.P., Saxe, Ellerin, Marlow and Catterson, JJ.